'Appeal from the decision of the State Industrial Board noticed on December 28, 1937, wherein it is decided that the city of New York is liable for the payment of compensation and is not entitled to any reimbursement from the Special Fund created under section 25-a of the Workmen’s Compensation Law. The claimant was injured on September 15,1925. The case was closed with the approval of the State Industrial Board January 8, 1932, with the payment of a lump sum settlement award of $1,750. The case was reopened by the Board on July 20, 1936, almost eleven years after the accident and four and one-half years after the date of the last payment. The employer contends by virtue of section 25-a of the Workmen’s Compensation Law, as it existed on January 28, 1935, three years after the last payment of compensation, the State Industrial Board was without jurisdiction to make any award against the employer and that any award thereafter made against the employer was a nullity. On February 5, 1937, the State Industrial Board made an award declaring the claimant to have been permanently and partially disabled from May 20, 1935. The employer made its first payment on this award on March 8, 1937. The employer thereafter made an application to the State Industrial Board for an order directing the payment from the Special Fund under section 25-a of the Workmen’s Compensation Law, for payments made under the decision of February 5, 1937. Application was denied by the State Industrial Board and this appeal is taken. On July 9, 1937, the State Industrial Commissioner wrote to the employer as follows: “ I am informed that you are willing to authorize the payment of compensation to the above-named claimant until it is finally determined whether the city of New York is liable for payment to the claimant or the Special Fund created by section 25-a of the Workmen’s Compensation Law. If my information is correct, I should thank you to make payments to the claimant until a final decision is reached with the understanding that if it should be finally decided that payment be due from the Special Fund created under section 25-a, I will authorize reimbursement from such fund to the City of New York.” Decision of the State Industrial Board appealed from is reversed, with costs, and the matter remitted to the State Industrial Board to make an order to reimburse the city for its claim. (McDonnell v. City of New York, 253 App. Div. 559, 562.) Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.